Detailed Action

1.	This communication is being filed in response to the submission having a mailing date
of (11/30/2021) in which a (3) month Shortened Statutory Period for Response has been set.

                                               Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

                                                          Acknowledgements

3.	Upon entry, claims (1 -18) remain pending on this application; of which claims (1, 6, 11) being the three (3) parallel running independent clams on record. Dependent claims (16 -18) were newly added. 

3.1.	The previously presented Double Patent (DP) rejection is withdrawn after the issue 
being addressed, a new Terminal Disclaimer (TD) filed, and substantially amendments  incorporated in the claims.

3.1.	The previous rejection under 35 USC 103 is withdrawn in view of the persuasive arguments presented.

                                                          Terminal Disclaimer

4.	The newly electronically filed Terminal Disclaimer (TD) was received by the Office.
The Terminal disclaimer is disclaiming the terminal portion of any patent granted on this
application which would extend beyond the expiration date of US patent (10, 647,301; 10618,499; 10,611,341), it has been reviewed and accepted by the Office. The TD has been approved and recorded on file.

                Notice of Allowance

6.	The Examiner considers that the application has been now placed in conditions for allowance, and therefore a Notice of Allowance appears below.

6.1.	The undersigned would like to thank Applicant’s representative Atty. T. Ebenesar, (R. No. 62,499) for the cooperation expediting the case.

               Reasons for Allowance

7.	The following is the Examiners statement of reasons for allowance:

7.1.	The three (3) parallel running Independent claims (1, 6 and 11) and the associated dependencies, are directed to a novel system for - monitoring system in which a moving-body mounting module and a monitoring center device, connected and interacting via a communication network, wherein the mounting device includes a photographing unit configured to photograph and authenticate passenger(s), and a transmission module configured to transmit feature data of the passenger, for remote monitoring, 
including the feature steps of – “transmit, when a count of extraction failure times of failure in the extracting processing of the feature data used for matching processing of the passenger in the monitoring center device reaches a predetermined number, failure information indicating that the extracting processing of the feature data is failed to the monitoring center device” - having no analogous in the Art, at the time the invention was made/filed, and therefore being considered a novelty. 

7.2.	The below list of Prior art (PA) presented on record (see Section 8), fails to fairly
disclose and/or suggest the above described features as now claimed.

7.3.	For at least above arguments, Examiner is believed that present amended claim to limitations, in combination with the rest of the features prev. disclosed, are constructed in such manner, it’s to be in condition for allowance.

       Examiner’s Notes

8.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1.	Patent Documentation;

US 20180211543 A1	Wei; et al.		G06Q10/02; 
US 20160132673 A1 	Birk; et al. 		G06F21/36;
US 20080297330 A1 	Jeon; et al. 		B60R25/102;
US 20170001598 A1 	Pophale; et al. 	B60R25/24;
US 20050062602 A1 	Fujiwara; et al. 	B60R25/102;

8.2.	Non Patent Literature (NPL):

_ Real-time vehicle security system through face recognition; 2014.
_ Automatic detection of vehicle occupants - the imaging problems and solution; 2000.

        Conclusions

9.	Any inquiry concerning this communication or earlier communications from examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168.
The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can
be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of
an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO
Customer Service Representative or access to the automated information system, please call
(800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481